Whitfield., O. J.,
delivered the opinion of the court.
The conveyance by G-. A. Anderson of April 7, 1898, before final proof of his homestead entry was made, of “the merchantable pine” timber upon the lands sought to be homesteaded, to the Walls Creek Lumber Company, and the subsequent conveyance by the individual members composing the partnership known as the Walls Creek Lumber Company to Parker & Wilder, evidenced a perfect title to said lumber in Parker & Wilder by virtue of the operation of the doctrine of estoppel. Whatever title Anderson finally got in December, 1900, when he made final proof, instantly inured, by way of estoppel, to those under whom the appellee claims. The deed of April 7, 1898, of course, did not affect the title of the United States government as between the government and Anderson. The title remained in the government until final proof was made, but as between third parties the conveyance was not void. That deed, though ineffectual to convey title until final proof had been made by Anderson, was within the efficacious reach of the doctrine of estoppel, so as to cause the title attempted to be conveyed by it to inure instantly, upon the acquiring of title from the government, to tbe grantee in the deed of 1898. Shiver v. U. S., 159 U. S., 491, 16 Sup. Ct., 54, 40 L. Ed., 231.

'Affirmed.